      Dated: 8/25/2021




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                       )
                                                             )       Case No. 3:20-bk-03561
LIVINGSCAPES, LLC.                                           )       Chapter 11
                                                             )       Judge Harrison
       Debtor.                                               )

  EXPEDITED ORDER CONDITIONALLY APPROVING DEBTOR’S DISCLOSURE
  STATEMENT, SETTING HEARING ON DISCLOSURE STATEMENT AND PLAN,
   AND FIXING TIME FOR FILING ACCEPTANCES OR REJECTIONS OF PLAN,
                  COMBINED WITH NOTICE THEREOF

       Livingscapes, LLC the Chapter 11 Debtor, has filed its Plan and Disclosure Statement

pursuant to 11 U.S.C. §1123 & §1125 of the Bankruptcy Code. Upon application of the Debtor to

conditionally approve the Disclosure Statement and to combine the hearings on the Disclosure

Statement and Plan, and good cause having been shown,

IT IS THEREFORE ORDERED AND NOTICE IS HEREBY GIVEN THAT:

       1.    The Debtor’s Disclosure Statement is hereby conditionally approved as containing

adequate information as required by 11 U.S.C. § 1125, subject to final approval after notice and a

hearing.

       2.    The Court by this conditional approval in no way limits any creditor or party in

interest from filing their objection to the adequacy of the information contained in the Disclosure

Statement.

       3.    Acceptances and rejections of the Plan may be solicited based upon the conditional

approval.

       4.    The notice period as set forth in 11 U.S.C. § 1125 (f)(3)(B) is as required, however

usual hearing periods after such notice, is shortened.
Case 3:20-bk-03561 Doc 79 Filed 08/25/21 Entered 08/25/21 14:05:01                      Desc Main
                                   Document         Page 1 of 3
       5.      _____________,
                9/20/2021     is fixed as the last day for filing and serving in accordance with

Fed.R.Bankr.P. 3017(c) written objections to the Disclosure Statement. A copy of any such

objection must be served on counsel for the Debtor at the address set forth below and on the

United States Trustee, 701 Broadway, Suite 318, Nashville, Tennessee 37203.

       6.      ____________,
                9/20/2021    is fixed as the last day for filing and serving written objections to

confirmation of the Plan, pursuant to Fed.R.Bankr.P. 3020(b)(1).

       7.      ______________,
                 9/20/2021     is fixed as the last day for filing written acceptances or rejections

of the Plan.

       8. The hearing on confirmation of the Plan and approval of the Disclosure Statement

shall be held at 9:00 o’clock a.m. on _____________,
                                       9/28/2021     at the U.S. Bankruptcy Court for the

Middle District of Tennessee, Courtroom 3, 2nd Floor Customs House, 701 Broadway, Nashville,

TN 37203.

       9.      Within three business days after entry of this Order, copies of this Order, the Plan,

and the Disclosure Statement shall be served by Debtor’s counsel in accordance with

Fed.R.Bankr.P. 3017(d) and Local Bankruptcy Rule 3017-1(a).

 It is so ORDERED.

  THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS INTICATED AT
                      THE TOP OF THE FIRST PAGE

Approved for Entry:

/s/ STEVEN L. LEFKOVITZ
Steven L. Lefkovitz, No. 5953
Attorney for Debtor-in-possession
618 Church Street, Suite 410
Nashville, Tennessee 37219
Phone: (615)256-8300
Case 3:20-bk-03561 Doc 79 Filed 08/25/21 Entered 08/25/21 14:05:01                         Desc Main
                                  Document Page 2 of 3
Fax: (615) 255-4516
Email: slefkovitz@lefkovitz.com




                                                             This Order has been electronically
                                                             signed. The Judge's signature and
                                                             Court's seal appear at the top of the
                                                             first page.
                                                             United States Bankruptcy Court.

Case 3:20-bk-03561    Doc 79      Filed 08/25/21 Entered 08/25/21 14:05:01          Desc Main
                                  Document     Page 3 of 3
